PER CURIAM.
The whole controversy in this cause is in regard to the first and third claims of the complainant’s patent, which two claims are substantially the same. They relate to the single matter of clasping and drawing the leather of shoe counters closely to the last or former. Upon deliberate examination of the device covered by the two claims named, and making due allowance for the nature of the material to be manipulated, we are of opinion that the circuit court correctly held that the invention of the complainant was anticipated by the Kriebel patent, issued October 24, 1865. The decree of the circuit court is affirmed, with costs.